IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA
KELLY E. SCOFIELD and
EMILIO CIRELLI ,                    NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
     Appellants,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D15-4090

VILLA     OF    FRANGISTA
OWNERS' ASSOCIATION, INC.,
A FLORIDA NOT-FOR-PROFIT
CORPORATION;     PENELOPE
RUTH, INC., A FLORIDA
CORPORATION; FRANGISTA
LEGACY, INC., A FLORIDA
CORPORATION; FRANGISTA
INVESTMENTS,     L.P.,   A
GEORGIA            LIMITED
PARTNERSHIP;      MARTHA
INGLE, AS CLERK OF COURTS
OF    WALTON      COUNTY,
FLORIDA; PBD PROPERTIES,
LLC, A FLORIDA LIMITED
LIABILITY COMPANY AND
NOVENTA OCHO, LLC, A
FLORIDA LIMITED LIABILITY
COMPANY.

     Appellees.


_____________________________/

Opinion filed September 22, 2016.

An appeal from the Circuit Court for Walton County.
David W. Green, Judge.
Stephen P. Sapienza, Bunnell, for Appellants.

Phillip A. Pugh and Robert O. Beasley, Litvak, Beasley, WIlson & Ball, LLP,
Pensacola, for Appellees.



PER CURIAM.

      AFFIRMED.

LEWIS, BILBREY, and WINOKUR, JJ., CONCUR.




                                        2